Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is an examiner’s statement of reasons for allowance:
the applicant claims a cover which covers a coupling mechanism disposed in a space between an image forming apparatus and an optional device; the cover including an upper portion to cover an upper end part of the coupling mechanism and a side end portion to cover a front end or a back end part of the coupling mechanism; the external cover composed of a combination of multiple, identically shaped cover members which is not anticipated or rendered obvious by the prior art of record (the italics indicated the patentable features over the prior art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Taguchi, Kakuta et al. ‘974, Agata, Koyanagi, Ishimitsu et al., Kakuta et al. ‘475, Manabe et al. (JP), and Tokishige et al. (JP) all teach various coupling mechanisms to connect an image forming apparatus with an optional device, some having covers to cover parts of the coupling mechanism but none teach that the external cover includes an upper part and 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852